Citation Nr: 1433861	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected phobia disorder.  

2.  Entitlement to service connection for a cerebrovascular accident (CVA), to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from March 1973 to June 1975 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran submitted new evidence concerning her service connection claims (including medical records pertaining to hypertension and a CVA), within one year of the issuance of the November 2004 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim").  Thus, the November 2004 rating decision, which denied, among other issues, the claims remaining on appeal, never became final.  

Subsequently, in an April 2006 rating decision, the RO again denied the Veteran's claims of service connection for hypertension and CVA.  The Veteran filed a notice of disagreement with this determination in April 2007, and timely perfected her appeal in June 2008.  

The Veteran testified at a hearing at the RO in Houston, Texas before the undersigned Acting Veterans Law Judge in August 2011.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the paper claims file, there are electronic systems (Virtual VA and the Veterans Benefits Management System (VBMS)) associated with this claim.  Additional evidence, including VA treatment records not associated with the physical claims file, has been reviewed and considered by the Board in reaching the below decision.  

During the pendency of this claim, service connection was established for specific phobia (claimed as a phobia disorder) by a September 2013 rating decision.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Hypertension first manifested after the first year following discharge in May 1991, and has not been caused by or permanently aggravated by an event in service or service-connected phobia disorder.  

2.  CVA first manifested after the first year following discharge in May 1991, and has not been caused by or permanently aggravated by an event in service or service-connected phobia disorder. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing entitlement to service connection for a CVA, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in December 2003, May 2004, February 2006 and April 2006 that fully addressed all notice elements.  The letters informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  She was also asked to submit evidence and/or information in her possession to the RO.  While all of these letters were not sent prior to the initial RO decision in this matter, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment and personnel records.  Also, the Veteran received VA medical examinations in June 2012, August 2013 and October 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  The AMC also contacted the Veteran in March 2012 requesting that she submit any additional evidence in support of her claims.  Also, in June 2012, VA notified the Veteran in writing that the Social Security Administration (SSA) had notified VA that her medical records could not be provided as they had been destroyed.  The Veteran was asked to submit copies of any SSA records that she had in her possession.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its prior remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) has scheduled the appellant for a medical examination, obtained additional records of treatment, made a formal finding as to the unavailability of SSA records and contacted the Veteran and requested that she submit any additional evidence in her possession.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Acting Veterans Law Judge in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of her symptomatology.  The undersigned discussed the availability of evidence which could help substantiate her claim.  She was also advised of her ability to submit medical opinion, or medical treatise information, which could help support her claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained (or determined to no longer exist).  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  To the extent any error is perceived, such error was cured with further Board development of the claims.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hypertension and cardiovascular disability, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Hypertension

The Veteran contends that she is entitled to service connection for hypertension.  Specifically, she has argued that this condition is secondary to her now service-connected phobia disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's hypertension did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  

As a reference point, VA defines hypertension as being present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  See Veteran Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997) as defining Stage 1 hypertension as 140 mm Hg to 159 mm Hg systolic or 90 mm Hg to 99 mm Hg diastolic).  

As noted in VBA Training Letter 00-07, VA has an existing policy that a diagnosis of hypertension requires "multiple readings" - 2 or more readings on at least 3 days - because multiple readings "is a standard requirement for diagnosis and treatment.  If not, the diagnosis of hypertension is suspect."  The criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The Veteran's service treatment records fail to reflect that she was suffering from hypertension or chronic elevated blood pressure readings during a period of active duty.  The Veteran's March 1973 enlistment examination report reflects a blood pressure of 110/72.  A September 1974 discharge examination report reflects a blood pressure 104/52, while a June 1975 removal from active duty examination report reflects a blood pressure of 128/72.  Intervening service records do not reflect increased blood pressure readings and the Veteran denied a history of high or low blood pressure in her reports of medical history associated with the previously noted examinations.  Records after separation from active duty also fail to reflect elevated blood pressure readings, with an annual physical examination report dated November 1975 reflecting a blood pressure of 110/68 and a report dated April 1978 reflecting a blood pressure of 108/60.  

The Veteran's February 1990 enlistment examination notes a blood pressure of 130/80.  The Veteran also denied a history of high or low blood pressure in her report of medical history associated with this examination.  According to a November 1991 physical examination report conducted after separation from active duty, the Veteran's blood pressure was 130/90.  She denied a history of high or low blood pressure in her report of medical history associated with this examination.  

The Board notes that the Veteran did have an elevated diastolic reading of 90 at the time of separation.  However, an individual elevated blood pressure reading does not in and of itself indicate that an actual diagnosis of hypertension is warranted.  See id.  In the present case, it would appear that this single reading was not indicative of a chronic disability.  According to a May 1996 private treatment note from several years after separation from active duty, the Veteran suffered from no chronic problems and her blood pressure was 110/80 and 110/74.  Neither of these readings is indicative of a chronic disability such as hypertension.  

Hypertension was later noted upon treatment in December 1999, however.  A September 2001 VA treatment record also confirms a medical history of hypertension.  As such, there is evidence of a current disability.  

The Veteran was afforded a VA examination for her hypertension in June 2012.  It was noted that, per the Veteran, she was diagnosed with hypertension in the mid-1990s.  The examiner noted that the record did not contain clear records of at least two or more elevated blood pressure readings that would qualify as hypertension.  Nonetheless, the Veteran was noted to be taking continuous medication to control hypertension.  The examiner opined that it was less likely as not that the Veteran's hypertension manifested during, or as a result of, active military service.  The examiner indicated that this opinion was based on a review of the claims file, the Veteran's statements, and medical literature.  Despite the evidence of elevated diastolic pressure at the time of separation, the examiner explained that there were no clear service treatment records of any blood pressure profiles in service that would qualify the Veteran to meet the VA's criteria for hypertension.  

The Veteran was afforded an additional examination for her hypertension in October 2013.  The Veteran again reported being diagnosed with hypertension in the 1990s.  After reviewing the evidence of record, the examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of a service-connected disability.  The examiner explained that emotional stress, in the short-term, can elevate blood pressure readings.  However, this does not cause a persistent elevation in blood pressure and therefore did not cause true hypertension.  The examiner summed up her opinion, stating that mental disease and stress can temporarily elevate blood pressure during an acute phase.  However, there was no medical literature to substantiate a claim that a phobia or mental disease would permanently elevate blood pressure.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hypertension.  Again, there is no evidence of a chronic disability during military service or within one year of separation from active duty.  Blood pressure readings taken 5 years after separation from active service also fail to reflect readings indicative of hypertension.  Furthermore, the Veteran herself has indicated that her hypertension did not manifest until the mid-1990s, which would be more than one year after separation from active duty.  Finally, the June 2012 VA examiner concluded that it was less likely as not that the Veteran's hypertension manifested during, or as a result of, active military service.  The examiner based this opinion on the medical evidence of record and the Veteran's own statements.  As such, the preponderance of the evidence of record demonstrates that hypertension did not manifest during, or as a result of, active military service.  

Likewise, the preponderance of the evidence of record demonstrates that hypertension was neither caused by, nor aggravated by, her service-connected phobia disorder.  As the October 2013 VA examiner explained, it was less likely than not that the Veteran's hypertension was proximately due to or the result of a service-connected disability.  The examiner explained that while emotional stress can temporarily elevate blood pressure readings, this was only an acute elevation and did not cause true hypertension.  There was nothing in the medical literature to suggest a permanent elevation of blood pressure due to a mental disease or phobia either.  As such, the preponderance of the evidence of record demonstrates that hypertension was neither caused by nor permanently aggravated by a service-connected disability.  

The Board recognizes that the Veteran believes her hypertension is related to her service-connected phobia disorder.  In a June 2005 statement, she reported that during times of stress her blood pressure would rise.  Otherwise, it was usually within normal limits.  The Veteran has testified to having some general medical knowledge through military training, and her report of increased blood pressure readings during stress is deemed credible.  However, as explained by the VA examiner, stress only results in temporary increases in blood pressure readings.  The Veteran herself confirmed that her blood pressure was otherwise within normal limits.  Overall, with regard to the significance of her increased blood pressure readings, the Board places greater probative value on the opinion of the VA examiner who has greater expertise and training than the Veteran in addressing the etiological relationship between blood pressure readings and psychiatric disorders. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension must be denied.

CVA

The Veteran also contends that she is entitled to service connection for the residuals of a CVA.  Specifically, she has asserted that she suffered a stroke in 1999 due to stress and other problems she had due to military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from any residuals of a CVA due to military service or a service-connected disability.  As such, service connection cannot be established.  

The Veteran's service treatment records do not reflect that she experienced a CVA during her military service.  Examinations performed in March 1973, September 1974, June 1975, July 1975, November 1975, and April 1978 all fail to reflect any injury or symptomatology associated with a CVA.  Neurological evaluations and evaluations of the head were also consistently deemed to be normal.  The Veteran's February 1990 enlistment examination noted that a neurological evaluation and an evaluation of the head were deemed to be normal.  According to a November 1991 physical examination report, an evaluation of the head and a neurological evaluation were deemed to be normal.  As such, there is no evidence of a CVA occurring during either of the Veteran's periods of active duty.  

The Veteran went to the emergency room on May 3, 1999.  According to a May 4, 1999, record, the Veteran thought she was having a stroke.  She was diagnosed with "strep" at this time.  According to a July 1999 treatment note, the Veteran had an acute illness in May 1999 associated with memory loss and right-sided numbness.  These symptoms were noted to have improved, but a left cerebral infarction was suspected although a recent magnetic resonance image (MRI) scan of the brain did not reveal any abnormality.  Demyelinating disease such as multiple sclerosis was also a consideration, and it was less likely but possible that there was transverse myelitis following an acute infection.  A September 1999 private MRI report reflects a left thalamic infarct of the brain.  A subsequent MRI performed in October 1999, however, revealed no findings of aneurysms or stenosis of significance.  None of these records suggest any association between this condition and military service.  

The Veteran underwent a VA examination for this condition in August 2013.  The examiner concluded that the Veteran had a previous diagnosis of cerebral infarction made in May 1999.  The Veteran reported that the symptoms had essentially resolved since this time, aside from subjective stiffness and tightness and fatigue involving the right extremities.  Examination revealed no symptomatology such as muscle weakness or impairment of gait.  There were no cranial nerve deficits "except II" and no sensory deficits.  An opinion was not offered in conjunction with this examination.  

In September 2013, an addendum was provided upon review of the Veteran's claims file and current medical literature.  The examiner indicated that she was in total agreement with the August 2013 VA examiner.  The clinical examination provided clinical findings of a diagnosis of an ischemic CVA in 1999, no muscle weakness of the upper and/or lower extremities, normal muscle strength and weakness and no issues involving swallowing, respiratory conditions, voiding dysfunction, recurrent symptomatic urinary tract infections, speech, gait, cranial nerve deficits or sensory deficits.  Again, no opinion as to etiology was provided.  

The August 2013 VA examiner provided an addendum in October 2013.  The examiner noted that the Veteran was fully functional with her activities of daily living, although increased fatigability on the right side due to her prior CVA did reduce work efficiency.  No opinion as to etiology was provided.  

The examiner again provided an addendum in January 2014.  The examiner reviewed the evidence of record surrounding the incident of May 1999 and noted that there were findings made at that time of "normal with no localized deficits."  The examiner was also unable to find any deficits upon examination, and thus concluded that it appeared a diagnosis of CVA is not fully established.  Nonetheless, assuming that the Veteran did in fact suffer a CVA, while phobia and stress can result in an increase in blood pressure, there were no direct etiological factors for CVA.  A review of blood pressure and pulse records revealed normal values for all available readings.  Therefore, based on the currently available evidence, the examiner opined that it was not as likely as not that the Veteran's service-connected phobic disorder caused or aggravated her condition.  

The preponderance of the above evidence demonstrates that service connection for a CVA is not warranted.  Service treatment records are entirely silent as to a CVA during service and the Veteran has not alleged that she suffered from a CVA prior to 1999.  The record contains no competent evidence suggesting any relationship between this CVA and military service either.  Finally, the VA examiner of record concluded that it was not as likely as not that this condition was caused by or aggravated by her service-connected phobic condition.  The examiner noted that while a phobia could increase blood pressure, there were no direct etiological factors for a CVA.  Also, a review of blood pressure and pulse readings of record revealed all available readings to be normal.  Therefore, the preponderance of the evidence of record demonstrates that a CVA did not manifest during, or as a result of, active military service, nor was it caused by or permanently aggravated by a service-connected phobia disorder.  

The Board recognizes that the Veteran believes she suffered a CVA as a result of her service-connected phobia disorder.  In a June 2008 statement, she indicated that it was her belief that issues such as claustrophobic tendencies, decline in self-esteem and an inability to deal with stress ultimately resulted in her CVA.  The VA examiner, however, opined that it was less likely than not that there was any connection between a CVA and a phobia disorder.  On this fairly complex medical matter, the Board places greater probative value on the opinion of the VA examiner who has greater expertise and training than the Veteran in addressing the nature and etiology of her CVA.

The Veteran's daughter also asserted in an April 2007 statement that the Veteran's military experiences slowly caused the strain and pressure on her brain that eventually initiated her stroke.  Similarly, the Board places greater probative value on the opinion of the VA examiner who has greater expertise and training than the Veteran's daughter in addressing the nature and etiology of a CVA. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a cerebrovascular accident, to include as secondary to a service-connected disability, must be denied.



	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.  

The claim of entitlement to service connection for a CVA, to include as secondary to a service-connected disability, is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


